— Appeal from so much of an order of the Court of Claims, entered May 19, 1975, as granted claimants’ motion for inspection of certain documents with respect to the filing of the claim. None of the various written documents, work orders and inspection reports which were directed to be produced by the State were requested in claimants’ notice of motion or their supporting affidavit. Accordingly, the Court of Claims’ grant of relief was beyond that which was sought and, therefore, was improper. As to claimants’ contention that the Court of Claims erred in failing to direct the identification and production of certain employees alleged to have actually performed work which was related to this claim, no notice of appeal has been filed by claimants and we are precluded from reviewing this portion of the order (Ferguson v Bruckman, 164 NY 481). Order insofar as appealed from, reversed, on the law and the facts, without costs. Herlihy, P. J., Kane, Koreman, Larkin and Reynolds, JJ., concur.